

[chaselogo.jpg]
Amendment to Credit Agreement



This agreement is dated as of December 1, 2005, by and between Mace Security
Products, Inc. (the "Borrower") and JPMorgan Chase Bank, N.A. as successor by
merger to Bank One, NA with its main office in Chicago, IL (the "Bank"), and its
successors and assigns. The provisions of this agreement are effective on the
date that this agreement has been executed by all of the signers and delivered
to the Bank (the "Effective Date").


WHEREAS, the Borrower and the Bank entered into a credit agreement dated
December 31, 2003, as amended (if applicable) (the "Credit Agreement"); and


WHEREAS, the Borrower has requested and the Bank has agreed to amend the Credit
Agreement as set forth below;


NOW, THEREFORE, in mutual consideration of the agreements contained herein and
for other good and valuable consideration, the parties agree as follows:



1.            
DEFINED TERMS. Capitalized terms not defined herein shall have the meaning
ascribed in the Credit Agreement.




2.            
MODIFICATION OF CREDIT AGREEMENT. The Credit Agreement is hereby amended as
follows:




2.1          
From and after the Effective Date, Section 1 of the Credit Agreement, captioned
“Credit Facilities” is hereby amended and restated as follows:




1.1              
Scope. This agreement governs Facility A, and, unless otherwise agreed to in
writing by the Bank and the Borrower or prohibited by applicable law, governs
the Credit Facilities as defined below.




1.2              
Facility A (Line of Credit). The Bank has approved a credit facility to the
Borrower in the principal sum not to exceed $500,000.00 in the aggregate at any
one time outstanding ("Facility A"). Credit under Facility A shall be repayable
as set forth in a Line of Credit Note dated December 15, 2002, and any renewals,
modifications, extensions, rearrangements, restatements thereof and replacements
or substitutions therefore. The proceeds of Facility A shall be used for the
following purpose: working capital.




2.2           
From and after the Effective Date, Section 2.4 of the Credit Agreement,
captioned “Account” is hereby deleted.




2.3           
From and after the Effective Date, Section 2.8 of the Credit Agreement,
captioned “Eligible Accounts” is hereby deleted.




2.4           
From and after the Effective Date, Section 2.9 of the Credit Agreement,
captioned “Eligible Inventory” is hereby deleted.




2.5           
From and after the Effective Date, Section 2.10 of the Credit Agreement,
captioned “Inventory” is hereby deleted.




2.6           
From and after the Effective Date, Section 4.5 A of the Credit Agreement is
hereby deleted.



 
 

--------------------------------------------------------------------------------

 
 

2.7           
From and after the Effective Date, Section 4.5 B of the Credit Agreement is
hereby deleted.




2.8           
From and after the Effective Date, Section 4.5 H of the Credit Agreement is
hereby deleted.




2.9           
From and after the Effective Date, Section 4.5 I of the Credit Agreement is
hereby deleted.




3.            
RATIFICATION. The Borrower ratifies and reaffirms the Credit Agreement and the
Credit Agreement shall remain in full force and effect as modified herein.




4.            
BORROWER REPRESENTATIONS AND WARRANTIES. The Borrower represents and warrants
that (a) the representations and warranties contained in the Credit Agreement
are true and correct in all material respects as of the date of this agreement,
(b) no condition, act or event which could constitute an event of default under
the Credit Agreement or any promissory note or credit facility executed in
reference to the Credit Agreement exists, and (c) no condition, event, act or
omission has occurred, which, with the giving of notice or passage of time,
would constitute an event of default under the Credit Agreement or any
promissory note or credit facility executed in reference to the Credit
Agreement.




5.            
FEES AND EXPENSES. The Borrower agrees to pay all fees and out-of-pocket
disbursements incurred by the Bank in connection with this agreement, including
legal fees incurred by the Bank in the preparation, consummation, administration
and enforcement of this agreement.




6.            
EXECUTION AND DELIVERY. This agreement shall become effective only after it is
fully executed by the Borrower and the Bank.




7.            
ACKNOWLEDGEMENTS OF BORROWER. The Borrower acknowledges that as of the date of
this agreement it has no offsets with respect to all amounts owed by the
Borrower to the Bank arising under or related to the Credit Agreement on or
prior to the date of this agreement. The Borrower fully, finally and forever
releases and discharges the Bank and its successors, assigns, directors,
officers, employees, agents and representatives from any and all claims, causes
of action, debts and liabilities, of whatever kind or nature, in law or in
equity, of the Borrower, whether now known or unknown to the Borrower, which may
have arisen in connection with the Credit Agreement or the actions or omissions
of the Bank related to the Credit Agreement on or prior to the date hereof. The
Borrower acknowledges and agrees that this agreement is limited to the terms
outlined above, and shall not be construed as an agreement to change any other
terms or provisions of the Credit Agreement. This agreement shall not establish
a course of dealing or be construed as evidence of any willingness on the Bank's
part to grant other or future agreements, should any be requested.




8.            
NOT A NOVATION. This agreement is a modification only and not a novation. Except
for the above-quoted modification(s), the Credit Agreement, any loan agreements,
credit agreements, reimbursement agreements, security agreements, mortgages,
deeds of trust, pledge agreements, assignments, guaranties, instruments or
documents executed in connection with the Credit Agreement, and all the terms
and conditions thereof, shall be and remain in full force and effect with the
changes herein deemed to be incorporated therein. This agreement is to be
considered attached to the Credit Agreement and made a part thereof. This
agreement shall not release or affect the liability of any guarantor of any
promissory note or credit facility executed in reference to the Credit Agreement
or release any owner of collateral granted as security for the Credit Agreement.
The validity, priority and enforceability of the Credit Agreement shall not be
impaired hereby. To the extent that any provision of this agreement conflicts
with any term or condition set forth in the Credit Agreement, or any document
executed in conjunction therewith, the provisions of this agreement shall
supersede and control. The Bank expressly reserves all rights against all
parties to the Credit Agreement.



2
 

--------------------------------------------------------------------------------

 
 
THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT OF THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OR PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.



 
Borrower:
   
Mace Security Products, Inc.
   
By:
/s/ Gregory M. Krzemien
     
Gregory M. Krzemien
Treasurer
     
Printed Name
Title
   
Date Signed:
12/06/05




   
Bank:
   
JPMorgan Chase Bank, N.A.
   
By:
/s/ Mark W. Warren
     
Mark W. Warren
Senior Vice President
     
Printed Name
Title
   
Date Signed:
12/20/05

 
 
3
 

--------------------------------------------------------------------------------

 